MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                      FILED
      regarded as precedent or cited before any                             Dec 18 2020, 8:44 am

      court except for the purpose of establishing                               CLERK
                                                                             Indiana Supreme Court
      the defense of res judicata, collateral                                   Court of Appeals
                                                                                  and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANTS                                 ATTORNEY FOR APPELLEE
      Elden E. Stoops, Jr.                                    Antony Garza
      North Manchester, Indiana                               Warsaw, Indiana


                                                IN THE
          COURT OF APPEALS OF INDIANA

      In re the Adoption of K.D.D.,                           December 18, 2020
      Minor Child,                                            Court of Appeals Case No.
                                                              19A-AD-2496
      K.H. and S.H.
                                                              Appeal from the Kosciusko Circuit
      Appellants-Petitioners,                                 Court
              v.                                              The Honorable Michael W. Reed,
                                                              Judge
      G.D.,                                                   Trial Court Cause No.
                                                              43C01-1806-AD-18
      Appellee-Respondent.



      Altice, Judge.


                                             Case Summary
[1]   K.H. (Stepfather) and S.H. (Mother) appeal the trial court’s denial of their

      request to waive the parental consent of G.D. (Father) to Stepfather’s adoption


      Court of Appeals of Indiana | Memorandum Decision 19A-AD-2496 | December 18, 2020              Page 1 of 15
      of minor child, K.D.D. (Child). They raise one issue: Did the trial court err

      when it determined that Father’s consent was required?


[2]   We affirm.


                                        Facts & Procedural History
[3]   Child was born to Mother and Father in June 2012. Their marriage was

      dissolved in June 2016. Pursuant to the dissolution decree, Mother was

      awarded physical custody of Child, with Father exercising parenting time on

      alternating weekends as well as during the week; neither party owed child

      support to the other. Mother, Child, and Stepfather began residing together in

      May 2014, and have continued to do so since that time. 1


[4]   In 2017, “issues” pertaining to Father’s involvement with and use of drugs

      resulted in an April 2017 agreed court order modifying Father’s parenting time.

      Transcript at 9. Father was permitted to exercise parenting time from 10 a.m. to

      6 p.m. on Saturdays and Sundays on alternating weekends, but not overnight,

      in addition to Wednesday evenings. The April 2017 order also provided:

      “[E]ach party shall submit to drug testing immediately upon a request from the

      other party. The requesting party will pay for said testing and will be

      reimbursed for a failed test by the other party.” Appellant’s Appendix at 21.




      1
          It is not clear in the record as to when they married.


      Court of Appeals of Indiana | Memorandum Decision 19A-AD-2496 | December 18, 2020   Page 2 of 15
      Thereafter, Father, for the most part, regularly exercised parenting time with

      Child, although there were periods when it was sporadic.


[5]   At some point in mid-2017, Mother filed a motion seeking to modify Father’s

      parenting time further, and a hearing was held on August 10, 2017, at which

      Father did not appear. Two days later, Father exercised parenting time with

      Child. In October 2017, the court issued its order related to the August hearing,

      stating that Father was to have no parenting time absent a specific agreement

      between Mother and Father or an order of the court. Father was ordered to pay

      $51 per week in child support, and the requirement that each party submit to a

      drug test immediately upon a request from the other party continued in effect.


[6]   On June 27, 2018, co-petitioners Stepfather and Mother filed a petition seeking

      for Stepfather to adopt Child. They alleged that Father “has had no contact

      with the minor child, since on or about August 12, 2017, and he is unfit to

      exercise either parental rights or visitation and therefore his consent is not

      required.” Id. at 9. Mother consented to the adoption. Father objected to the

      adoption, and counsel was appointed for him.


[7]   In January 2018, Father was charged with eight drug-related offenses, and in

      September 2018, Father was convicted, pursuant to a guilty plea, of Level 2

      felony dealing in methamphetamine and Level 3 dealing in a narcotic drug. He

      received a sentence of seventeen and one-half years for the dealing in

      methamphetamine conviction and a suspended five-year sentence for the

      dealing in a narcotic drug conviction, with the two sentences to run


      Court of Appeals of Indiana | Memorandum Decision 19A-AD-2496 | December 18, 2020   Page 3 of 15
      consecutively. The order indicated that the court would consider a

      modification of sentence upon Father’s successful completion of a clinically

      appropriate substance abuse treatment program as determined by the Indiana

      Department of Correction.


[8]   On May 16, 2019, the court held a hearing on Stepfather and Mother’s motion

      to waive Father’s parental consent to adoption. Their position was that

      Father’s consent should be waived because (1) Father failed without justifiable

      cause to significantly communicate with Child, (2) failed to support Child, and

      (2) is unfit to be a parent to Child.


[9]   Mother testified that, during the summer before the August 2017 hearing,

      Father was generally exercising parenting time on Wednesday evenings and on

      alternating Saturdays and Sundays from 10 a.m. to 6 p.m. Father last did so on

      August 12, 2017. Mother testified that at that time she asked Father to take a

      drug test and he did not do so. She stated the only means of communication

      between her and Father was Facebook Messenger and that she “kept asking

      him to take drug tests.” Transcript at 23. She testified that, on occasions after

      the August hearing, Father asked to see or talk to Child but that she did not

      allow it because he refused to take a drug test when she asked. She stated that

      Father’s mother and sisters regularly spent time with Child, that she never

      refused their requests or put limitations on how often they could see Child, and

      that she “absolutely” would have allowed Father to visit with Child if he had

      taken and passed the drug tests. Id. at 33.



      Court of Appeals of Indiana | Memorandum Decision 19A-AD-2496 | December 18, 2020   Page 4 of 15
[10]   On cross-examination, Mother confirmed that, when she asked Father via

       Facebook Messenger to take a drug test, he did not expressly refuse the tests,

       but rather, he never answered, which she considered as a refusal. She

       acknowledged that she got a new cell phone in December 2018 and that Father

       did not have her new number. Mother estimated that, after the October 2017

       order, Father contacted her via Facebook Messenger approximately once per

       month asking about Child. She explained that she did not respond “[b]ecause

       he was not taking drug tests as I asked.” Id. at 28. Mother acknowledged that

       Father had asked to bring Christmas gifts to Child, 2 but she told him he could

       mail them “because he was ordered to have no visitation.” Id. at 27. Although

       she had abused drugs in the past, Mother indicated that she had remained clean

       since Child was born. She agreed that having a history of drug abuse does not

       necessarily make one an unfit parent. As to child support, Mother stated that

       she received none from Father, though she believed he was capable of working.


[11]   Father testified that his current release date from incarceration is 2031 but that

       he is on the waiting list for the Recovery While Incarcerated program. He said

       that he exercised his allotted parenting time with Child on weekends and

       weeknights, providing food, shelter, and clothes, until August 2017 “when she

       wouldn’t let me see him no more.” Id. at 44. He testified to trying to reach

       Child through Mother on six or seven occasions but “was told no” multiple



       2
        Although Mother indicated in her testimony that Father’s request to bring gifts was in December of 2018,
       we note Father had been sentenced in his criminal case in September 2018; thus, it appears that the year in
       which Father asked to bring the gifts to Child was 2017.

       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2496 | December 18, 2020                Page 5 of 15
       times and sometimes did not get a response. Id. Father stated that Mother

       never asked him to take a drug test after August 12, 2017. Father testified that,

       after being incarcerated, he sent two letters to Child at Mother’s current address

       but never received any response. Father stated that he did not attend the

       August 2017 hearing because his lawyer had told him he did not need to, as it

       was “supposed to be just for the lawyers and the judge.” Id. at 46. When asked

       if he had been paying any child support, he replied, “No, I didn’t know I was

       supposed to pay support or anything. This is the first I’ve knew, known about

       it.” Id. On rebuttal, Mother stated that she had received no letters for Child

       from Father. She noted that, because Father’s mother often sees Child, she

       could have personally given Father’s Christmas gifts to Child if he desired.


[12]   On August 15, 2019, the court issued an order denying Stepfather and Mother’s

       request to waive Father’s consent, finding:


               3. The Petitioners failed to establish that [Father] failed, without
               justifiable cause, to communicate significantly with [Child] when
               able to do so. The evidence also shows that [Mother] hampered
               and/or thwarted [Father]’s attempts to communicate and
               exercise parenting time with [Child].


               4. The Petitioners failed to establish that [Father] knowingly
               failed to provide for the care and support of [Child] when able to
               do so as required by law or judicial decree. The evidence failed
               to establish that [Father] had the ability to pay support as
               ordered, and that he knowingly failed to do so, and/or that any
               such failure to pay support was willful.




       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2496 | December 18, 2020   Page 6 of 15
               5. The Petitioners failed to show that [Father] is an unfit parent.
               The evidence does show that [Father] will be unable to fulfill his
               obligations as a father significantly in the future, however, this
               inability is due to his incarceration and is not because of his
               unfitness.


       Appellant’s Appendix at 12. Stepfather and Mother filed a motion to correct

       error, which the court denied. On April 24, 2020, the trial court certified its

       August 15, 2019 order as a final appealable order, and on July 9, 2020, this

       court granted Stepfather and Mother’s motion to accept a belated notice of

       appeal.


                                       Discussion & Decision
[13]   In family law matters, we generally give considerable deference to the trial

       court’s decision because we recognize that the trial judge is in the best position

       to judge the facts, determine witness credibility, and obtain a feel for the family

       dynamics and a sense of the parents and their relationship with their children.

       In re Adoption of E.B.F. v. D.F., 93 N.E.3d 759, 767 (Ind. 2018). “The

       relationship between parent and child is of such fundamental importance that

       adoption statutes, being in derogation of the common law, are ‘strictly

       construed in favor of a worthy parent and the preservation of such

       relationship.’” In re Adoption of D.H., 135 N.E.3d 914, 919 (Ind. Ct. App. 2019)

       (quoting In re Adoption of K.F., 935 N.E.2d 282, 289 (Ind. Ct. App. 2010), trans.

       denied). In evaluating the parent-child relationship, however, the best interest of

       the child is paramount, and “our main concern should lie with the effect of the

       adoption on the reality of the minor child’s life.” Id.

       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2496 | December 18, 2020   Page 7 of 15
[14]   When reviewing a trial court’s ruling in an adoption proceeding, we will not

       disturb that ruling unless the evidence leads to but one conclusion and the trial

       judge reached an opposite conclusion. In re Adoption of M.A.S., 815 N.E.2d 216,

       218-19 (Ind. Ct. App. 2004). We will not reweigh the evidence but instead will

       examine the evidence most favorable to the trial court’s decision together with

       reasonable inferences drawn therefrom to determine whether sufficient evidence

       exists to sustain the decision. Id. The trial court’s findings and judgment will

       be set aside only if they are clearly erroneous. E.B.F., 93 N.E.3d at 762. A

       judgment is clearly erroneous when there is no evidence supporting the findings

       or the findings fail to support the judgment. Id. We presume that the trial

       court’s decision is correct, and the appellant bears the burden of rebutting this

       presumption. Id.


[15]   Initially, we address the applicable burden of proof in this case. Here, in its

       order denying Stepfather and Mother’s request to waive consent, the trial court

       stated that “Petitioners must establish by clear, cogent, indubitable evidence

       that one or more of the statutory criteria have been met.” Appellant’s Appendix

       at 12. Stepfather asserts, and Father concedes, that this is not the correct

       standard. That is, although the “clear, cogent, and indubitable evidence”

       standard was previously utilized by Indiana courts, this court has clarified that

       one now seeking to show that a parent’s consent is not required must prove the

       necessary requirements by clear and convincing evidence. See M.A.S., 815
N.E.2d at 219; see also Ind. Code § 31-19-10-0.5 (providing that in a contested

       adoption “[t]he party bearing the burden of proof in a proceeding under this

       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2496 | December 18, 2020   Page 8 of 15
       chapter must prove the party’s case by clear and convincing evidence”). The

       clear and convincing evidence standard is an intermediate standard of proof

       greater than a preponderance of the evidence and less than proof beyond a

       reasonable doubt. K.H. v. M.M., 151 N.E.3d 1259, 1267 (Ind. Ct. App. 2020).

       To be clear and convincing, the existence of a fact must be highly probable. Id.


[16]   Stepfather and Mother urge that because the trial court applied the wrong

       standard – a more rigorous standard 3 and “too heavy of a burden” on them –

       we must reverse and remand for the trial court to re-evaluate the evidence under

       the proper standard. Appellant’s Brief at 15. However, we do not find that

       remand is necessary because, based on the trial court’s findings, we are

       confident that it would have reached the same result by applying the clear and

       convincing standard.


[17]   Turning to the merits of the issue at hand, Ind. Code § 31-19-11-1 provides in

       part that the trial court shall grant a petition for adoption if it hears evidence

       and finds in part that the adoption requested is in the best interest of the child

       and “proper consent, if consent is necessary, to the adoption has been given.”

       Generally, in Indiana, a petition for adoption of a child who is less than

       eighteen years of age and born in wedlock requires written consent from each

       living parent. I.C. § 31-19-9-1. “Parental consent may, however, be dispensed




       3
        Our court has defined “indubitable” as “not open to question or doubt: too evident to be doubted:
       UNQUESTIONABLE.” In re Adoption of M.A.S., 815 N.E.2d 216, 219 (Ind. Ct. App. 2004) (citing In re
       Augustyniak, 505 N.E.2d 868, 870 (Ind. Ct. App. 1987), trans. denied). “[T]his standard appears to be even
       more stringent than the ‘beyond a reasonable doubt’ standard used in criminal trials.” Id.

       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2496 | December 18, 2020                Page 9 of 15
       with under certain enumerated circumstances.” E.B.F., 93 N.E.3d at 763.

       Specifically, I.C. § 31-19-9-8(a) provides a number of exceptions to the consent

       requirement. It states, in relevant part, that consent to adoption “is not required

       from any of the following”:


               (2) A parent of a child in the custody of another person if for a
               period of at least one (1) year the parent:


                       (A) fails without justifiable cause to communicate
                       significantly with the child when able to do so[.]


                                                      ***


               (11) A parent if:


                       (A) a petitioner for adoption proves by clear and
                       convincing evidence that the parent is unfit to be a parent;
                       and


                       (B) the best interests of the child sought to be adopted
                       would be served if the court dispensed with the parent’s
                       consent.


[18]   Here, Stepfather and Mother assert that the trial court’s decision to require

       Father’s consent was in error because (1) Father failed “to have reasonable

       communication with [Child] without just cause” for over a year, and (2) due to

       [Father’s] “general unfitness . . . as a parent.” Appellant’s Brief at 4. As stated

       above, the burden was on Stepfather and Mother, as the petitioners for




       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2496 | December 18, 2020   Page 10 of 15
       adoption, to prove that the requirements of I.C. § 31-19-9-8(a)(2) or (11) were

       satisfied by clear and convincing evidence. See I.C. §§ 31-19-10-0.5 and -1.2.


[19]   With regard to the allegation that Father failed without justifiable cause to

       communicate for one year, the evidence most favorable to the trial court’s

       decision reveals that, from Child’s birth in June 2012 until August 12, 2017,

       Father enjoyed a presence in Child’s life, exercising parenting time with Child

       both during the week and on alternating weekends – although without

       overnights starting in April 2017. His last visitation with Child was on

       Saturday August 12, 2017, which was less than a year before Mother and

       Stepfather filed their petition for adoption in June 2018. We agree with Father,

       that on that fact alone, the trial court’s judgment was not erroneous.


[20]   Moreover, Father testified that, after October 2017 – when he was permitted

       parenting time only by agreement of Mother or by court order – he asked

       Mother on six or seven occasions through Facebook Messenger to see or talk to

       Child and that she either refused without explanation or did not reply. Mother

       does not expressly dispute this, explaining that she did not allow his requests

       because he was not submitting to drug tests when asked. Father denied that

       Mother ever asked him to take a drug test after August 2017. Father asked to

       bring Christmas gifts to Child in December 2017, and Mother told him he could

       mail them.


[21]   The date of Father’s incarceration is not clear, but in September 2018, a trial

       court accepted his guilty plea to two drug-related felonies and sentenced him to


       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2496 | December 18, 2020   Page 11 of 15
       an executed term of seventeen and one-half years, subject to modification after

       completion of a rehabilitation program. Father testified that, after being

       incarcerated, he mailed two letters to Child at Mother’s current and correct

       address; Mother testified that she never received the letters.


[22]   In E.W. v. J.W., 20 N.E.3d 889 (Ind. Ct. App. 2014), trans. denied, this court

       recognized that “‘[e]fforts of a custodial parent to hamper or thwart

       communication between a parent and child are relevant in determining the

       ability to communicate.’” Id. at 896 (quoting In re Adoption of A.K.S., 713
N.E.2d 896, 899 (Ind. Ct. App. 1999), trans. denied). The E.W. court held that

       the trial court “was correct” to consider the custodial father’s efforts to thwart

       the mother’s communication with the child and “weigh them in [m]other’s

       favor.” Id. at 897.


[23]   Here, the record reflects discrepancies between the testimony of Father and of

       Mother with regard to their communications. The trial court saw and heard the

       witnesses and was in the best position to assess their credibility. Evidently, the

       court credited Father’s version, finding that Mother hampered and/or thwarted

       Father’s attempts to communicate and exercise parenting time with Child. The

       evidence supports a conclusion that Stepfather and Mother failed to establish by

       clear and convincing evidence that Father did not communicate significantly

       with Child for a period of one year when able to do so. See In re Adoption of

       C.P., 130 N.E.3d 117, 122 (Ind. Ct. App. 2019) (affirming trial court’s denial of

       stepmother’s petition to adopt child and rejecting claim that mother failed to

       communicate with child for a year where mother, who struggled with drug

       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2496 | December 18, 2020   Page 12 of 15
       abuse, requested to see child twice in the year preceding filing of petition for

       adoption).


[24]   We next turn to Stepfather and Mother’s other claimed basis to dispense with

       Father’s consent, namely his alleged unfitness as a parent. As this court has

       observed, the term “unfit” is not statutorily defined “[b]ut this court has

       previously defined ‘unfit’ as ‘[u]nsuitable; not adapted or qualified for a

       particular use or service’ or ‘[m]orally unqualified; incompetent.’” E.W., 20
N.E.3d at 894 (quoting Black’s Law Dictionary 1564 (8th ed. 2004)). We have

       also noted that statutes concerning the termination of parental rights and

       adoption “strike a similar balance between the parent’s rights and the child’s

       best interests,” and thus, termination cases provide guidance in determining

       whether a parent is “unfit.” Id. (quoting In re Adoption of M.L., 973 N.E.2d
1216, 1223 (Ind. Ct. App. 2012)). In termination cases, we consider factors

       such as a parent’s substance abuse, mental health, willingness to follow

       recommended treatment, lack of insight, and instability in housing and

       employment, to determine whether a parent was unfit. M.L. 973 N.E.2d at

       1223. A parent’s criminal history may also be relevant to whether a parent is

       unfit. Id.


[25]   Here, there was general testimony that Father used drugs, and Mother testified

       to having concerns over Child’s safety when with Father based on stories that

       she heard from Father, including that his home had twice been broken into and

       his girlfriend attacked, all of which she suspected to be related to his

       involvement with drugs. She also testified that he was not employed despite

       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2496 | December 18, 2020   Page 13 of 15
       being generally capable of working. She did not testify that Father failed to care

       for or feed Child while Child was in his care or was generally incapable of

       parenting Child. She agreed that having a history of drug abuse does not, in

       and of itself, make one an unfit parent.


[26]   To be clear, we do not minimize Mother’s concerns over Father’s drug use and

       criminal activity. However, even if we agreed that this made him unfit,

       Stepfather and Mother also had the burden of proving that “the best interests of

       the child are served if the court dispenses with the parent’s consent to

       adoption.” I.C. § 31-19-9-8(a)(11)(B). Here, while Mother testified and

       explained her concerns with Child being in Father’s care due to the drug use,

       there was no direct testimony on best interests. On this record, the evidence

       does not establish by clear and convincing evidence that it was in Child’s best

       interests to dispense with Father’s consent based on alleged parental unfitness.

       We also observe that Stepfather and Mother do not present any specific

       argument on appeal that Child’s bests interests would be served for adoption to

       occur.


[27]   In sum, we cannot say that Stepfather and Mother have succeeded in

       overcoming the presumption the trial court’s decision is correct or that the

       evidence leads to but one conclusion and the trial court reached the opposite

       conclusion. Accordingly, we conclude that the trial court did not err when it

       found that Father’s consent was required before the adoption could proceed.


[28]   Judgment affirmed.


       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2496 | December 18, 2020   Page 14 of 15
Mathias, J. and Weissmann, J., concur.




Court of Appeals of Indiana | Memorandum Decision 19A-AD-2496 | December 18, 2020   Page 15 of 15